In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-16-00088-CR


                        STACEY EDWARD LEE FROST, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 251st District Court
                                     Randall County, Texas
                   Trial Court No. 25,642-C, Honorable Ana Estevez, Presiding

                                         June 22, 2016

                                ON MOTION TO DISMISS
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellant, Stacey Edward Lee Frost, appealed his conviction for the offense of

burglary of a habitation.1 Appellant was sentenced to six years’ incarceration in the

Institutional Division of the Texas Department of Criminal Justice, but the sentence of

confinement was suspended and appellant was placed on community supervision for a

period of four years. On June 16, 2016, appellant’s counsel filed a Motion to Dismiss

Appeal.

      1
          See TEX. PENAL CODE ANN. § 30.02 (West 2011).
       Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a), and this Court has not delivered its decision prior to receiving it, the

motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at

appellant’s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.




                                                 Mackey K. Hancock
                                                     Justice



Do not publish.




                                            2